Order entered July 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00125-CV

 JAMES SCOTT MUNRO, AUDREY PEREZ, AND INTRINSIC CAPITAL
                     CORP., Appellants

                                        V.

    AMANDIP JAGPAL, HARPREET HAYER, AND WALTER PARIS,
                         Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-00924-2017

                                     ORDER

      Before the Court is appellants’ July 14, 2021 second unopposed motion for

extension of time to file their briefs. We GRANT the motion and ORDER the

briefs be filed no later than August 23, 2021. Because the briefs were first due

June 24, 2021, we caution that further extension requests will be disfavored.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE